Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is a response to application no. 16/645,084 filed on 03/06/2020. 
Claims 1 – 8 are pending and ready for examination.


Priority
This application claims priority to International application no. PCT/JP2017/032323 filed on 09/07/2017.


Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 03/06/2020 and 04/05/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.



Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Review of the specification provides that support of the corresponding structure is available in Fig.8 along with specification ¶ [0100], and ¶ [0004] - [0116]. The control section 401 of Fig.8 works as the claimed control section and the transmitting/receiving section 203 works as the claimed receiving section.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 4 and 6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Xiong et al. (Xiong hereinafter referred to Xiong) (US 2019/0191453 A1).

Regarding claim 1, Xiong teaches (Title, USER EQUIPMENT (UE), EVOLVED NODE-B (ENB) AND METHODS FOR MULTIPLEXING NEW RADIO (NR) PHYSICAL UPLINK SHARED CHANNEL (NR PUSCH) AND NR PHYSICAL UPLINK CONTROL CHANNEL (NR PUCCH)) a user terminal (Fig.4 and [0049], UE 400), comprising: 
a receiving section (Fig.4 and [0049], RF circuitry 406. [0054], RF circuitry 406 includes a receive signal path) that receives Downlink Control Information (DCI) ([0068], UE decodes downlink control information (DCI)); and
Fig.4 and [0049], application circuitry 402. [0050], application circuitry 402 includes one or more application processors to execute instructions to enable various applications to run on the system) that controls transmission of an Uplink (UL) data channel in a first resource indicated by the DCI ([0077], DCI schedules an uplink NR PUSCH transmission by the UE; [0086], UE determines, based on the DCI, the allocation for the NR PUSCH transmission; Fig.11 and [0124], resource allocation for NR PUSCH transmission in the UL grant is in a range indicated by 1105. Here, resource allocation 1105 is a first resource), 
wherein a second resource for an Uplink (UL) control channel is reserved ([0118], a bitmap field in a DCI format is used to indicate the resource block groups (RBGs) in the frequency domain in a given UL slot that are reserved for NR PUCCH transmission; Fig.11 and [0124], reserved resource(s) for NR PUCCH are in a range indicated by 1130. Here, reserved resource 1130 is a second resource) in at least part of the first resource ([0084], PRBs included in the data region are first PRBs. The UE determines, for the allocation, second PRBs for the control region based at least partly on an intersection between the first PRBs and the range of PRBs indicated in the DCI) such that the UL data channel is not transmitted by a non- contiguous frequency resource ([0086], the allocation for the NR PUSCH transmission to include contiguous first PRBs in contiguous symbol periods of the data region. Therefore, the PUSCH/ UL data channel is not transmitted by a non- contiguous frequency resource).

Regarding claim 4, Xiong teaches all the features with respect to claim 1 as outlined above.
Xiong further teaches
wherein the receiving section receives information indicating the second resource ([0118], a bitmap field in a DCI format is used to indicate the resource block groups (RBGs) in the frequency domain in a given UL slot that are reserved for NR PUCCH transmission; Fig.11 and [0124], reserved resource(s) for NR PUCCH are in a range indicated by 1130. As mentioned above, the reserved resource 1130 is a second resource; therefore, UE receives information indicating the second resource), and 
the control section controls the second resource based on an amount of the first resource and an amount of the second resource ([0084], PRBs included in the data region are first PRBs. The UE determines, for the allocation, second PRBs for the control region based at least partly on an intersection between the first PRBs and the range of PRBs indicated in the DCI; Fig.11 and [0124], resource allocation for NR PUSCH transmission is in a range indicated by 1105 (e.g. from PR) #50 through #80), and reserved resource(s) for NR PUCCH are in a range indicated by 1130 (e.g. from PRB #40 through #60). Therefore, the reserved resource/ second resource is based on the amount of the first resource (1150) and the second resource (1130)).

Regarding claim 6, Xiong teaches a radio communication method (Title, USER EQUIPMENT (UE), EVOLVED NODE-B (ENB) AND METHODS FOR MULTIPLEXING NEW RADIO (NR) PHYSICAL UPLINK SHARED CHANNEL (NR PUSCH) AND NR PHYSICAL UPLINK CONTROL CHANNEL (NR PUCCH)) comprising at a user terminal (Fig.4 and [0049], UE 400): 
receiving Downlink Control Information (DCI) ([0068], UE decodes downlink control information (DCI)); and
controling transmission of an Uplink (UL) data channel in a first resource indicated by the DCI ([0077], DCI schedules an uplink NR PUSCH transmission by the UE; [0086], UE determines, based on the DCI, the allocation for the NR PUSCH transmission; Fig.11 and [0124], resource allocation for NR PUSCH transmission in the UL grant is in a range indicated by 1105. Here, resource allocation 1105 is a first resource), 
wherein a second resource for an Uplink (UL) control channel is reserved ([0118], a bitmap field in a DCI format is used to indicate the resource block groups (RBGs) in the frequency domain in a given UL slot that are reserved for NR PUCCH transmission; Fig.11 and [0124], reserved resource(s) for NR PUCCH are in a range indicated by 1130. Here, reserved resource 1130 is a second resource) in at least part of the first resource ([0084], PRBs included in the data region are first PRBs. The UE determines, for the allocation, second PRBs for the control region based at least partly on an intersection between the first PRBs and the range of PRBs indicated in the DCI) such that the UL data channel is not transmitted by a non- contiguous frequency resource ([0086], the allocation for the NR PUSCH transmission to include contiguous first PRBs in contiguous symbol periods of the data region. Therefore, the PUSCH/ UL data channel is not transmitted by a non- contiguous frequency resource).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Xiong in view of MediaTek ("Multiplexing of PUCCH and other channels;" MediaTek Inc.; November 14-18, 2016) (cited in IDS).

Regarding claim 2, Xiong teaches all the features with respect to claim 1 as outlined above.
Xiong further teaches
The second resource being reserved in the given symbol ([0068], a predetermined control region of one or more symbol periods is reserved for NR PUCCH transmissions).
Xiong does not specifically teach
transmission power of the UL data channel in a given symbol based on a parameter, and the parameter being identical to and/or different from that of another symbol in which the second resource is not reserved.
However, MediaTek teaches (Section 3: Multiplexing of PUCCH and PUSCH)
transmission power of the UL data channel in a given symbol (Pg.2, section: 3.1, Line 7, PUSCH is indicated “to use the last symbol”. Therefore, UL data channel uses a given symbol) based on a parameter, the second resource being reserved in the given symbol (Section: 3.1, line 2, the last symbol is reserved for PUCCH all the time), and the parameter being identical to and/or different from that of another symbol in which the second resource is not reserved (Pg.2, section: 3.1, Line 7 – 10, As shown in Figure 2a/2b, there may be collision of PUSCH and PUCCH or not. Different power control mechanism is applied to PUSCH and PUCCH. To ensure performance of PUCCH, one methodology is to only allow PUSCH to use the remaining power. Here, different power control mechanism for the PUSCH/ UL data channel and the PUCCH/ UL control channel is considered as different parameter for the first resource and the second resource, respectively. The second resource is not reserved in symbols other that last symbol (i.e. another symbol). Therefore, the parameter is different from that of another symbol in which the second resource is not reserved).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Xiong as mentioned in claim 1 and further incorporate the teaching of MediaTek to add method for multiplexing  PUCCH and PUSCH. The motivation for doing so would have been to improve resource utilization (MediaTek, Pg.2, section: 3.1, Line 3 – 4).

Regarding claim 7, combination of Xiong and MediaTek teaches all the features with respect to claim 2 as outlined above.
Xiong further teaches
wherein the receiving section receives information indicating the second resource ([0118], a bitmap field in a DCI format is used to indicate the resource block groups (RBGs) in the frequency domain in a given UL slot that are reserved for NR PUCCH transmission; Fig.11 and [0124], reserved resource(s) for NR PUCCH are in a range indicated by 1130. As mentioned above, the reserved resource 1130 is a second resource; therefore, UE receives information indicating the second resource), and 
the control section controls the second resource based on an amount of the first resource and an amount of the second resource ([0084], PRBs included in the data region are first PRBs. The UE determines, for the allocation, second PRBs for the control region based at least partly on an intersection between the first PRBs and the range of PRBs indicated in the DCI; Fig.11 and [0124], resource allocation for NR PUSCH transmission is in a range indicated by 1105 (e.g. from PR) #50 through #80), and reserved resource(s) for NR PUCCH are in a range indicated by 1130 (e.g. from PRB #40 through #60). Therefore, the reserved resource/ second resource is based on the amount of the first resource (1150) and the second resource (1130)).

Claims 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Xiong in view of MediaTek and further in view of Shin et al. (Shin hereinafter referred to Shin) (US 2008/0220806 A1).

Regarding claim 3, combination of Xiong and MediaTek teaches all the features with respect to claim 2 as outlined above.
Xiong does not specifically teach
the transmission power of the UL data channel such that a Power Spectral Density (PSD) is fixed or transmission power per symbol is fixed between the given symbol and the another symbol.
However Shin teaches (Title, Combined open loop/closed loop method for controlling uplink power of a mobile station)
the transmission power of the UL data channel such that a Power Spectral Density (PSD) is fixed ([0039], WTRU adjusts transmit PSD of the data channel; The resulting Tx PSD is applied to the very beginning (first SC-FDMA symbol) of the  UL TTI for the data channel and remain constant until the next PSD adjustment. Therefore, the transmission power of the UL data channel is such that a PSD is fixed) or transmission power per symbol is fixed between the given symbol and the another symbol (Due to alternating language “or” in the claim, examiner pointed one limitation only).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified combination of Xiong and MediaTek as mentioned in claim 2 and further incorporate the teaching of Shin. The motivation for doing so would have been to provide an improved method for a combined open loop/closed loop uplink power control scheme for E-UTRA (Shin, [0008] and [0009]).

Regarding claim 8, combination of Xiong, MediaTek and Shin teaches all the features with respect to claim 3 as outlined above.
Xiong further teaches
wherein the receiving section receives information indicating the second resource ([0118], a bitmap field in a DCI format is used to indicate the resource block groups (RBGs) in the frequency domain in a given UL slot that are reserved for NR PUCCH transmission; Fig.11 and [0124], reserved resource(s) for NR PUCCH are in a range indicated by 1130. As mentioned above, the reserved resource 1130 is a second resource; therefore, UE receives information indicating the second resource), and 
the control section controls the second resource based on an amount of the first resource and an amount of the second resource ([0084], PRBs included in the data region are first PRBs. The UE determines, for the allocation, second PRBs for the control region based at least partly on an intersection between the first PRBs and the range of PRBs indicated in the DCI; Fig.11 and [0124], resource allocation for NR PUSCH transmission is in a range indicated by 1105 (e.g. from PR) #50 through #80), and reserved resource(s) for NR PUCCH are in a range indicated by 1130 (e.g. from PRB #40 through #60). Therefore, the reserved resource/ second resource is based on the amount of the first resource (1150) and the second resource (1130)).


Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure. 
WEBB et al. (Pub. No. US 2016/0182199 A1) – “Power density boosting in uplink shared channels” discloses communications resources that are granted to UEs on a resource block group (RBG) basis, where an RBG can contain two, three or five RBs. The grant of PUSCH resources are in contiguous frequency resources to allow transmission with a low cubic metric since this improves power amplifier efficiency. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROWNAK ISLAM whose telephone number is (571)272-
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 571-272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information Regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROWNAK ISLAM/
Primary Examiner, Art Unit 2474